PER CURIAM.
The complaint in this action set forth that within, the limits of the plaintiff and respondent, an organized town, there was, and for more than forty years *519past had been, a puhlie highway of a described course and direction; that defendant wrongfully obstructed the said highway, to the great damage of the plaintiff and the public. It sought a temporary injunction, and, finally, a perpetual injunction. The answer was a general denial. After trial had, the court found for the plaintiff and ordered judgment accordingly. This appeal was taken from an order denying defendant’s motion for a new trial.
Careful examination of the evidence has satisfied us that within the familiar rule on the subject there was sufficient evidence to sustain the findings of the trial court. We are also satisfied that the decision was not contrary to law. Defendant urges with much force that, part of this “judge-made highway” being within the territorial limits of a named village and outside of the territorial limits of the plaintiff town, it was therefore beyond its legal control. The findings are inconsistent with this contention. No motion was made to -correct them on this point. The question was raised for the first time in this court. To have availed' himself of the error, defendant should have made an appropriate motion in the trial court. He is entitled to no relief on that account at the present time.
Affirmed.